418 A.2d 996 (1980)
Emmanuel W. REDDEN, Defendant Below-Appellant,
v.
STATE of Delaware, Plaintiff Below-Appellee.
Supreme Court of Delaware.
Submitted June 5, 1980.
Decided June 25, 1980.
A. Gary Wilson, Wilmington, for defendant below, appellant.
Ralph K. Durstein, III, Deputy Atty. Gen., Wilmington, for plaintiff below, appellee.
Before McNEILLY, QUILLEN and HORSEY, JJ.
PER CURIAM:
The defendant was convicted of robbery, assault, and possession of a deadly weapon *997 during the commission of a felony. He appealed to this Court alleging numerous grounds for reversal. Subsequent to the filing of this appeal, the defendant escaped from custody while being transported by the Department of Corrections.
An escapee has no right to appellate procedures while he remains a fugitive. Crawford v. State, Del.Supr., 94 A.2d 603 (1953). By escaping during the pendency of his appeal, the defendant has waived any right to a disposition of his direct appeal of his conviction and sentence. Molinaro v. New Jersey, 396 U.S. 365, 90 S. Ct. 498, 24 L. Ed. 2d 586 (1970). We note that, should the defendant be returned to custody, he will have a remedy for any constitutional errors in his trial under Superior Court Criminal Rule 35(a).
As a result of the defendant's escape prior to disposition of this matter, and upon motion by the State, we dismiss this appeal pursuant to Supreme Court Rule 29(b).
DISMISSED.